Title: To George Washington from Brigadier General David Forman, 2 August 1777
From: Forman, David
To: Washington, George



Sir
Freehold [N.J.] 2d Augt 1777

Since I had the Honr of Transmiting your Excely An Acct of the Enemies Fleet’s sailing, Nothing of Importance has Come to my Knowledge—The Cork Fleet Consisting of 34 Sail Left Sandy hook on Tuesday Morning Last.
The Accts respecting the Situation of our Northern Army as handed to us at this place is so Various as to Induce me to beg the favr to have the Accts from Some one of your Excelys Family. I have the Honr to be Your Excelys Most Obdt Servt

David Forman


N.B. The Bearer Mr Pemberton is Charg’d with 2 Small Boxes of Lemmons, of Which I beg yr Exclys Acceptance.

